Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered March 14, 1986, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
*583Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel is granted leave to withdraw (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.